No. 04-99-00778-CR
Benny BUENTELLO,
Appellant 
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 97-CR-0686
Honorable Philip A. Kazen, Judge Presiding
Opinion by:	Tom Rickhoff, Justice
 
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	January 10, 2001
AFFIRMED

	Appellant, Benny Buentello, was convicted by a jury of murder.  The court assessed
punishment at life in prison.  In a single issue on appeal, appellant asserts the trial court erred by
limiting his cross-examination of a State's witness.  Because appellant's complaint was not
preserved at trial, we affirm the trial court's judgment.
	The State's sole eye witness, Elvira Garcia, testified that she saw the appellant stab the
complainant.  At trial, defense counsel attempted to cross-examine Garcia on a false report she
allegedly made to the police after her statement.  When the prosecutor objected, defense counsel
stated the question was relevant because it went to the witness' credibility.  The trial court sustained
the objection.  On appeal, appellant argues the cross-examination regarding the false report should
have been allowed to show Garcia had motive or bias in favor of the State. 
	Error in the exclusion of evidence may not by urged unless the proponent perfected an offer
of proof or a bill of exceptions.  Guidry v. State, 9 S.W.3d 133, 153 (Tex. Crim. App. 1999);  Chavez
v. State, 6 S.W.3d 56, 65 (Tex. App--San Antonio 1999, pet. ref'd).  The record in this case does
not indicate what the excluded testimony would have been.  Absent a showing of what such
testimony would have been, or an offer of a statement concerning what the excluded evidence would
show, nothing is presented for review.  Id. 
	We overrule appellant's issue on appeal and affirm the trial court's judgment.   
							Tom Rickhoff, Justice
DO NOT PUBLISH